--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Execution Copy

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 






 
Central Hudson Gas & Electric Corporation




 






$16,000,000 4.30% Senior Notes, Series A, due September 21, 2020
$24,000,000 5.64% Senior Notes, Series B, due September 21, 2040
 


 


 


 
______________
 
Note Purchase Agreement
 


 
_____________
 








 
Dated as of August 6, 2010
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 


Table of Contents
 
(Not a part of the Agreement)
 
 
 Section
 Heading
Page
       SECTION 1. AUTHORIZATION OF NOTES  1             Section 1.1     Notes 
1         SECTION 2. SALE AND PURCHASE OF NOTES  1         SECTION 3. CLOSING 
2         SECTION 4. CONDITIONS TO CLOSING  2       
     Section 4.1.
    Representations and Warranties 2       Section 4.2.     Performance; No
Default 2       Section 4.3.     Compliance Certificates  3       Section 4.4.
    Opinions of Counsel 3       Section 4.5.     Purchase Permitted by
Applicable Law, Etc. 3       Section 4.6.
    Sale of Other Notes
3       Section 4.7.     Payment of Special Counsel Fees 3       Section 4.8.
    Private Placement Number 3       Section 4.9.     Changes in Corporate
Structure 4       Section 4.10.     Funding Instructions 4       Section 4.11.
    Regulatory Approval 4       Section 4.12.     Proceedings and Documents 4   
     SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 4       
     Section 5.1.     Organization; Power and Authority 4       Section 5.2.
    Authorization, Etc.  4       Section 5.3.     Disclosure 5       Section
5.4.     Subsidiaries; Affiliates 5       Section 5.5.     Financial Statements;
Material Liabilities 5       Section 5.6.     Compliance with Laws, Other
Instruments, Etc. 5       Section 5.7.     Governmental Authorizations, Etc. 6 
     Section 5.8.     Litigation; Observance of Agreements, Statutes and Orders
6       Section 5.9.     Taxes 6       Section 5.10.     Title to Property;
Leases 6       Section 5.11.     Licenses, Permits, Etc. 7       Section 5.12.
    Compliance with ERISA 7       Section 5.13.     Private Offering by the
Company 8       Section 5.14.     Use of Proceeds; Margin Regulations 8 
     Section 5.15.     Existing Debt; Future Liens 8 

 
 
-i-

--------------------------------------------------------------------------------

 
 

     Section 5.16.     Foreign Assets Control Regulations, Etc. 9       Section
5.17.     Status under Certain Statutes 9       Section 5.18.     Notes Rank
Pari Passu 9       Section 5.19.     Environmental Matters 10         SECTION 6.
REPRESENTATIONS OF THE PURCHASERS 10             Section 6.1.     Purchase for
Investment 10       Section 6.2.     Source of Funds 11         SECTION 7.
INFORMATION AS TO THE COMPANY 12       
     Section 7.1.
    Financial and Business Information 12       Section 7.2.     Officer's
Certificate 15       Section 7.3.     Visitation 15         SECTION 8.
PREPAYMENT OF THE NOTES 16             Section 8.1.     Maturity 16 
     Section 8.2.      Optional Prepayments with Make-Whole Amount 16 
     Section 8.3.     Reserved 16       Section 8.4.     Allocation of Partial
Prepayments 16       Section 8.5.      Maturity; Surrender, Etc. 16 
     Section 8.6.      Purchase of Notes 17       Section 8.7.      Make-Whole
Amount 17         SECTION 9. AFFIRMATIVE COVENANTS 18             Section 9.1.
    Compliance with Law 18       Section 9.2.      Insurance 19       Section
9.3.     Maintenance of Properties 19       Section 9.4.      Payment of Taxes
and Claims 19       Section 9.5.      Legal Existence, Etc. 19       Section
9.6.      Notes to Rank Pari Passu  19       Section 9.7.      Books and Records
20       Section 9.8.     Public Service Commission Filing 20         SECTION
10. NEGATIVE COVENANTS 20             Section 10.1.     Negative Pledge  20 
     Section 10.2.     Company May Consolidate, Etc., Only on Certain Terms 21 
     Section 10.3.     Terrorism Sanctions Regulations 22         SECTION 11.
EVENTS OF DEFAULT 22         SECTION 12. REMEDIES ON DEFAULT, ETC. 24       
    Section 12.1.
    Acceleration  24      Section 12.2.     Other Remedies 24 

 
 
-ii-

--------------------------------------------------------------------------------

 
 

    Section 12.3.     Rescission 24      Section 12.4.     No Waivers or
Election of Remedies, Expenses, Etc. 25         SECTION 13. REGISTRATION;
EXCHANGE; SUBSTITUTION OF NOTES 25             Section 13.1.     Registration of
Notes 25       Section 13.2.     Transfer and Exchange of Notes 25       Section
13.3.     Replacement of Notes 26         SECTION 14. PAYMENTS ON NOTES 26     
       Section 14.1.     Place of Payment 26       Section 14.2.     Home Office
Payment 26         SECTION 15. EXPENSES, ETC. 27             Section 15.1.
    Transaction Expenses 27       Section 15.2.     Survival 27          
 SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT 27   
     SECTION 17. AMENDMENT AND WAIVER 28             Section 17.1
    Requirements 28       Section 17.2     Solicitation of Holders of Notes 28 
     Section 17.3     Binding Effect, Etc. 28       Section 17.4     Notes Held
by Company, Etc. 29         SECTION 18. NOTICES 29         SECTION 19.
REPRODUCTION OF DOCUMENTS 29         SECTION 20. CONFIDENTIAL INFORMATION 30   
     SECTION 21. SUBSTITUTION OF PURCHASER 31         SECTION 22. MISCELLANEOUS
31             Section 22.1     Successors and Assigns 31       Section 22.2
    Payments Due on Non-Business Days 31       Section 22.3     Accounting Terms
31       Section 22.4.     Severability 31       Section 22.5.     Construction,
Etc. 32       Section 22.6.     Counterparts 32       Section 22.7.
    Governing Law 32       Section 22.8.     Jurisdiction and Process; Waiver of
Jury Trial 32 

 
 
-iii-

--------------------------------------------------------------------------------

 
 

       Signature   34 

 
 
-iv-

--------------------------------------------------------------------------------

 
 
 
 

 SCHEDULE A  —  INFORMATION RELATING TO PURCHASERS        SCHEDULE B  —  DEFINED
TERMS        SCHEDULE 5.3  —  Disclosure Materials        SCHEDULE 5.4  
 Affiliates and Officers of the Company        SCHEDULE 5.5  —  Financial
Statements        SCHEDULE 5.15  —  Existing Debt        ANNEX A  —  Existing
Debt as of Closing        EXHIBIT 1-A  —  Form of 4.30% Senior Notes, Series A,
due September 21, 2020        EXHIBIT 1-B  —  Form of 5.64% Senior Notes, Series
B, due September 21, 2040        EXHIBIT 4.4(a)  —  Form of Opinion of Special
Counsel for the Company        EXHIBIT 4.4(b)  —  Form of Opinion of Special
Counsel for the Purchasers

 
 
-v-

--------------------------------------------------------------------------------

 
 
 
Central Hudson Gas & Electric Corporation
284 South Avenue
Poughkeepsie, New York 12601-4879




$16,000,000 4.30% Senior Notes, Series A, due September 21, 2020
$24,000,000 5.64% Senior Notes, Series B, due September 21, 2040
 
Dated as of August 6, 2010
 
To Each of the Purchasers Listed in
  Schedule A Hereto:
 
Ladies and Gentlemen:
 
Central Hudson Gas & Electric Corporation, a New York corporation (the
“Company”), agrees with each of the purchasers whose names appear at the end
hereof (each, a “Purchaser” and, collectively, the “Purchasers”) as follows:
 
Section 1.
Authorization of Notes.

 
    Section 1.1. Notes.  The Company will authorize the issue and sale of (a)
$16,000,000 aggregate principal amount of its 4.30% Senior Notes, Series A, due
September 21, 2020 (the “Series A Notes”) and (b) $24,000,000 aggregate
principal amount of its 5.64% Senior Notes, Series B, due September 21, 2040
(the “Series B Notes”; the Series A Notes and the Series B Notes are hereinafter
collectively referred to as the “Notes,” such term to include any such notes
issued in substitution therefor pursuant to Section 13).  The  Notes shall be
substantially in the form set out in Exhibit 1-A and Exhibit 1-B,
respectively.  Certain capitalized and other terms used in this Agreement are
defined in Schedule B; and references to a “Schedule” or an “Exhibit” are,
unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.
 
Section 2.
Sale and Purchase of Notes.

 
    Subject to the terms and conditions of this Agreement, the Company will
issue and sell to each Purchaser and each Purchaser will purchase from the
Company, at the Closing provided for in Section 3, Notes in the principal amount
and in the series specified opposite such Purchaser’s name in Schedule A at the
purchase price of 100% of the principal amount thereof.  The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
Section 3.
Closing.

 
    The execution and delivery of this Agreement will be made at the offices of
Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603 on
August 6, 2010 (the “Execution Date”).
 
    The sale and purchase of the Notes to be purchased by each Purchaser shall
occur at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois  60603, at 10:00 a.m. Chicago time, on September 21, 2010 (the
“Closing”) or on such other Business Day thereafter on or prior to September 28,
2010 as may be agreed upon by the Company and the Purchasers.  At the Closing,
the Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number 080-00017-0 at HSBC Bank USA, Newburgh, NY, ABA# 021-0010-88.  If
at the Closing the Company shall fail to tender such Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of such failure or such nonfulfillment.
 
Section 4.
Conditions to Closing.

 
    Each Purchaser’s obligation to execute and deliver this Agreement on the
Execution Date and the obligations of each Purchaser to purchase and pay for the
Notes to be sold to such Purchaser at the Closing is subject to the fulfillment
to such Purchaser’s satisfaction, prior to or at the Closing, of the following
conditions:
 
    Section 4.1. Representations and Warranties.  The representations and
warranties of the Company in this Agreement shall be correct when made on the
Execution Date and at the time of the Closing.
 
    Section 4.2. Performance; No Default.  The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing, and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing.  The Company shall not have
entered into any transaction since June 30, 2010 that would have been prohibited
by Section 10 had such Section applied since such date.
 
 
-2-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    Section 4.3. Compliance Certificates.
 
        (a)Officer’s Certificate.  The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
 
        (b)Secretary’s Certificate.  The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of the Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement.
 
    Section 4.4. Opinions of Counsel.  Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) from Thompson Hine LLP, counsel for the Company, covering the
matters set forth in Exhibit 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.
 
    Section 4.5. Purchase Permitted by Applicable Law, Etc.  On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date
hereof.  If requested by such Purchaser, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.
 
    Section 4.6. Sale of Other Notes.  Contemporaneously with the Closing, the
Company shall sell to each other Purchaser, and each other Purchaser shall
purchase, the Notes to be purchased by it at the Closing as specified in
Schedule A.
 
    Section 4.7. Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the
Execution Date and the Closing the fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing.
 
    Section 4.8. Private Placement Number.  A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each Series of the Notes.
 
 
-3-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    Section 4.9. Changes in Corporate Structure.  The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.
 
    Section 4.10. Funding Instructions.  At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (a) the name and address of the
transferee bank, (b) such transferee bank’s ABA number and (c) the account name
and number into which the purchase price for such Notes is to be deposited.
 
    Section 4.11. Regulatory Approval.  Prior to the Closing, such Purchaser and
such Purchaser’s special counsel shall have received evidence, in form and
substance satisfactory to such Purchaser and such Purchaser’s special counsel,
demonstrating that all approvals and authorizations of the Public Service
Commission of the State of New York, which are required to be obtained in
connection with the issuance of the Notes and the execution and delivery by the
Company of, and the performance by the Company of its obligations under, this
Agreement and the Notes have been duly obtained, validly issued and are in full
force and effect and final, and all periods for appeal and rehearing by third
parties have expired and all conditions contained in such approvals and
authorizations which are to be fulfilled on or prior to the issuance of the
Notes have been fulfilled.
 
    Section 4.12. Proceedings and Documents.  All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
 
Section 5.
Representations and Warranties of the Company.

 
    The Company represents and warrants to each Purchaser on the Execution Date
and the date of the Closing that:
 
    Section 5.1. Organization; Power and Authority.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and
the Notes and to perform the provisions hereof and thereof.
 
    Section 5.2. Authorization, Etc.  This Agreement and the Notes have been
duly authorized by all necessary corporate action on the part of the Company,
and this Agreement constitutes, and upon execution and delivery thereof each
Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
 
-4-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    Section 5.3. Disclosure.  This Agreement and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and identified in
Schedule 5.3, and the financial statements listed in Schedule 5.5 (this
Agreement and such documents, certificates or other writings and such financial
statements delivered to each Purchaser prior to August 6, 2010 being referred
to, collectively, as the “Disclosure Documents”), taken as a whole, do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading in light of the
circumstances under which they were made.  Since December 31, 2009, there has
been no change in the financial condition, operations, business, properties or
prospects of the Company except changes that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.  There is no
fact known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.
 
    Section 5.4. Subsidiaries; Affiliates.  Schedule 5.4 contains (except as
noted therein) complete and correct lists (i) of the Company’s Affiliates and
(ii) of the Company’s directors and senior officers.  The Company has no
Subsidiaries.  
 
    Section 5.5. Financial Statements; Material Liabilities.  The Company has
delivered to each Purchaser copies of the financial statements of the Company
listed on Schedule 5.5.  All of said financial statements (including in each
case the related schedules and notes) fairly present in all material respects
the financial position of the Company as of the respective dates specified in
such financial statements and the results of its operations and cash flows for
the respective periods so specified and have been prepared in accordance with
GAAP consistently applied throughout the periods involved except as set forth in
the notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).  The Company does not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.
 
    Section 5.6. Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company is bound or by which the Company or any of its
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or (c) violate any provision of any statute or other rule or regulation
of any Governmental Authority applicable to the Company.
 
 
-5-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    Section 5.7. Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes, except for authorization by the
Public Service Commission of the State of New York, which authorization has been
obtained and is in full force and effect and  final and all periods for appeal
and rehearing by third parties have expired and all conditions contained in such
authorization which are to be fulfilled on or prior to the date of issuance of
Notes have been fulfilled.
 
    Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) Except for the matters disclosed in footnote 12 of the Form 10-K dated
December 31, 2009 of the Company and in footnote 12 of the Form 10-Q dated
June 30, 2010 of the Company included in the Disclosure Documents and for which
the Company has insufficient information with which to assess the effect
thereof, there are no actions, suits, investigations or proceedings pending or,
to the knowledge of the Company, threatened against or affecting the Company or
any property of the Company in any court or before any arbitrator of any kind or
before or by any Governmental Authority that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
        (b)The Company is not in default under any term of any agreement or
instrument to which it is a party or by which it is bound, or any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
without limitation Environmental Laws or the USA Patriot Act) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
    Section 5.9. Taxes.  The Company has filed all tax returns that are required
to have been filed in any jurisdiction, and have paid all taxes shown to be due
and payable on such returns and all other taxes and assessments levied upon them
or their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company has established adequate reserves in
accordance with GAAP.  The Company knows of no basis for any other tax or
assessment that could reasonably be expected to have a Material Adverse
Effect.  The charges, accruals and reserves on the books of the Company in
respect of federal, state or other taxes for all fiscal periods are in
accordance with GAAP.  The federal income tax liabilities of the Company have
been finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended December 31, 2005.
 
    Section 5.10. Title to Property; Leases.  The Company has good and
sufficient title to its properties that individually or in the aggregate are
Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement.  All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.
 
 
-6-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    Section 5.11. Licenses, Permits, Etc.  (a) The Company owns or possesses all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks and trade names, or rights thereto, that
individually or in the aggregate are Material, without known conflict with the
rights of others.
 
        (b)To the knowledge of the Company, no product of the Company infringes
in any Material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person.
 
        (c)To the knowledge of the Company, there is no Material violation by
any Person of any right of the Company with respect to any patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
or used by the Company.
 
    Section 5.12. Compliance with ERISA.  (a) The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor any ERISA Affiliate has incurred any liability
pursuant to Title I (other than the obligation to make contributions in the
ordinary course in accordance with the terms of the Plans and applicable law) or
IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or sections 412 or 430(j) of the Code or section 4068 of ERISA, other than such
liabilities or Liens as would not be individually or in the aggregate Material.
 
        (b)The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined in accordance with GAAP
for purposes of the Company’s balance sheet as of December 31, 2009 included in
the Disclosure Documents on the basis of the actuarial assumptions specified for
funding purposes in such Plan’s most recent actuarial valuation report, did not
exceed the aggregate current value of the assets of such Plan allocable to such
benefit liabilities by more than $112,100,000 in the aggregate for all
Plans.  The term “benefit liabilities” has the meaning specified in section 4001
of ERISA and the terms “current value” and “present value” have the meaning
specified in section 3 of ERISA.
 
        (c)The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
 
        (d)The expected post retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 158, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company is disclosed in footnote 10 of the Form 10-K dated
December 31, 2009 of the Company and in footnote 10 of the Form 10-Q dated June
30, 2010 of the Company included in the Disclosure Documents in accordance with
GAAP.
 
 
-7-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
        (e)The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The
representation by the Company in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.
 
    Section 5.13. Private Offering by the Company.  Neither the Company nor
anyone acting on its behalf has offered, the Notes or any similar Securities for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than 3 other Institutional Investors, each of which has
been offered the Notes at a private sale for investment.  Neither the Company
nor anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.
 
    Section 5.14. Use of Proceeds; Margin Regulations.  The Company will apply
the proceeds of the sale of the Notes to refinance debt and for general
corporate purposes.  No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220).  Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and the Company does not have any present
intention that margin stock will constitute more than 5% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.
 
    Section 5.15. Existing Debt; Future Liens.  (a) Schedule 5.15 sets forth a
complete and correct list of all outstanding Debt of the Company as of June 30,
2010 (including a description of the obligors and obligees, principal amount
outstanding and collateral therefor, if any, and Guaranty thereof, if any),
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Debt of the
Company.  The Company is not in default and no waiver of default is currently in
effect, in the payment of any principal or interest on any Debt of the Company
and, except with respect to the Pollution Control Bonds as described on
Schedule 5.15, no event or condition exists with respect to any Debt of the
Company that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Debt to become due and payable
before its stated maturity or before its regularly scheduled dates of
payment.  Annex A to be attached hereto on the date of the Closing will
correctly describe all outstanding Debt and any Liens secured thereby of the
Company on the date of the Closing.  Since the Execution Date, there shall have
been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Debt of the Company listed on
Schedule 5.15, other than any refinancing of any Pollution Control Bonds,
provided that such refinancing shall be without increase in the principal amount
remaining unpaid as of the date of such refinancing.
 
 
-8-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
        (b)Except as disclosed in Schedule 5.15, the Company has not agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien not permitted by Section 10.1.
 
        (c)The Company is not a party to, or otherwise subject to any provision
contained in, any instrument evidencing Debt of the Company, any agreement
relating thereto, any other agreement, its charter or any other organizational
document which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Company, except as specifically indicated in
Schedule 5.15.
 
    Section 5.16. Foreign Assets Control Regulations, Etc.  (a) Neither the sale
of the Notes by the Company hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.
 
        (b)The Company (i) is not a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order and (ii) does not
engages in any dealings or transactions with any such Person.  The Company and
its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.
 
        (c)No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
 
    Section 5.17. Status under Certain Statutes.  The Company is not subject to
regulation under the Investment Company Act of 1940, as amended, the Public
Utility Holding Company Act of 2005, as amended, the ICC Termination Act of
1995, as amended, or the Federal Power Act, as amended.
 
    Section 5.18. Notes Rank Pari Passu.  The obligations of the Company under
this Agreement and the Notes rank at least pari passu in right of payment with
all other unsecured Debt (actual or contingent) of the Company, including,
without limitation, all senior unsecured Debt of the Company described in
Schedule 5.15 hereto.
 
 
-9-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    Section 5.19. Environmental Matters.  (a) Except for the matters disclosed
in footnote 12 of the Form 10-K dated December 31, 2009 of the Company and in
footnote 12 of the Form 10-Q dated June 30, 2010 of the Company included in the
Disclosure Documents and for which the Company has insufficient information with
which to assess the effect thereof, the Company has no knowledge of any claim or
has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Company or any of its real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.
 
        (b)Except for the matters disclosed in footnote 12 of the Form 10-K
dated December 31, 2009 of the Company and in footnote 12 of the Form 10-Q dated
June 30, 2010 of the Company included in the Disclosure Documents and for which
the Company has insufficient information with which to assess the effect
thereof, the Company has no knowledge of any facts which would give rise to any
claim, public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
 
        (c)Except for the matters disclosed in footnote 12 of the Form 10-K
dated December 31, 2009 of the Company and in footnote 12 of the Form 10-Q dated
June 30, 2010 of the Company included in the Disclosure Documents and for which
the Company has insufficient information with which to assess the effect
thereof, the Company has not stored any Hazardous Materials on real properties
now or formerly owned, leased or operated by any of them nor has disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws in each case
in any manner that could reasonably be expected to result in a Material Adverse
Effect.
 
        (d)Except for the matters disclosed in footnote 12 of the Form 10-K
dated December 31, 2009 of the Company and in footnote 12 of the Form 10-Q dated
June 30, 2010 of the Company included in the Disclosure Documents and for which
the Company has insufficient information with which to assess the effect
thereof, all buildings on all real properties now owned, leased or operated by
the Company are in compliance with applicable Environmental Laws, except where
failure to comply could not reasonably be expected to result in a Material
Adverse Effect.
 
Section 6.
Representations of the Purchasers.

 
    Section 6.1. Purchase for Investment.  Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control.  Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.
 
 
-10-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    Section 6.2. Source of Funds.  Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
 
        (a)the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed ten
percent (10%) of the total reserves and liabilities of the general account
(exclusive of separate account liabilities) plus surplus as set forth in the
NAIC Annual Statement filed with such Purchaser’s state of domicile; or
 
        (b)the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
 
        (c)the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1, or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as have been disclosed by
such Purchaser to the Company in writing pursuant to this clause (c), no
employee benefit plan or group of plans maintained by the same employer or
employee organization beneficially owns more than 10% of all assets allocated to
such pooled separate account or collective investment fund; or
 
        (d)the Source constitutes assets of an “investment fund” (within the
meaning of Part V of the QPAM Exemption) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, as of the last day of its most recent calendar quarter, the QPAM
does not own a 10% or more interest in the Company and no Person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 20% or more interest in the Company (or less than 20%
but greater than 10%, if such person exercises control over the management or
policies of the Company by reason of its ownership interest) and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
 
 
-11-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
        (e)the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); o
 
        (f)the Source is a governmental plan; or
 
        (g)the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or
 
        (h)the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.
 
    As used in this Section 6.2, the terms “employee benefit plan”,
“governmental plan”, “party in interest” and “separate account” shall have the
respective meanings assigned to such terms in section 3 of ERISA.
 
Section 7.
Information as to the Company.

 
    Section 7.1. Financial and Business Information. The Company shall deliver
to each holder of Notes that is an Institutional Investor:   
 
        (a)Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of:
 
(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
 
(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,
 
 
-12-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    setting forth in each case in comparative form the figures for the
corresponding periods in the previous fiscal year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally, and certified by a Senior Financial Officer as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments; provided that delivery within the time period
specified above of copies of the Company’s Quarterly Report on Form 10-Q (the
“Form 10-Q”) prepared in compliance with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this Section 7.1(a);
provided, further, that the Company shall be deemed to have made such delivery
of such Form 10-Q if it shall have timely made such Form 10-Q available on
“EDGAR” and on its home page on the worldwide web (at the date of this Agreement
located at:  http//www.chenergygroup.com) and shall have given each Purchaser
prior notice of such availability on EDGAR and on its home page in connection
with each delivery (such availability and notice thereof being referred to as
“Electronic Delivery”);
 
        (b)Annual Statements — within 90 days after the end of each fiscal year
of the Company, duplicate copies of,
 
(i)a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and
 
(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such year,
 
    setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with the standards of the Public Company Accounting Oversight Board
(United States), and that such audit provides a reasonable basis for such
opinion in the circumstances, provided that the delivery within the time period
specified above of the Company’s Annual Report on Form 10-K for such fiscal year
(the “Form 10-K”) prepared in accordance with the requirements therefor and
filed with the SEC, shall be deemed to satisfy the requirements of this
Section 7.1(b); provided, further, that the Company shall be deemed to have made
such delivery of such Form 10-K if it shall have timely made Electronic Delivery
thereof;
 
        (c)SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Company or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability or to its public securities holders generally), (ii) the
Company’s annual report to shareholders, if any, prepared pursuant to the
Rule 14a(3) under the Exchange Act, and (iii) each regular or periodic report,
each registration statement (without exhibits except as expressly requested by
such holder), and each prospectus and all amendments thereto filed by the
Company or any Subsidiary with the SEC and of all press releases and other
statements made available generally by the Company or any Subsidiary to the
public concerning developments that are Material; provided, further, that the
Company shall be deemed to have made such delivery of such materials if it shall
have timely made Electronic Delivery thereof;
 
 
-13-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
        (d)Notice of Default or Event of Default — promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;
 
        (e)ERISA Matters — promptly, and in any event within ten days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 
 (i)with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
 
 (ii)the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
 
(iii)any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;
 
        (f)Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and
 
 
-14-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
        (g)Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries
(including, but without limitation, actual copies of the Company’s Form 10-Q and
Form 10-K) or relating to the ability of the Company to perform its obligations
hereunder and under the Notes as from time to time may be reasonably requested
by any such holder of Notes.
 
    Section 7.2. Officer’s Certificate.  Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth (which, in the case of Electronic Delivery of such financial statements,
shall be by concurrent delivery of such certificate to each holder of Notes):
 
        (a)Covenant Compliance — the information (including detailed
calculations, if any,) required in order to establish whether the Company was in
compliance with the requirements of this Agreement during the quarterly or
annual period covered by the statements then being furnished; and
 
        (b)Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
 
    Section 7.3. Visitation.  The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:
 
        (a)No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
 
 
-15-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
        (b)Default — if a Default or Event of Default then exists, at the
expense of the Company, to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
 
Section 8.
Prepayment of the Notes.

 
    Section 8.1. Maturity. As provided therein, the entire unpaid principal
balance of the Notes shall be due and payable on the stated maturity date
thereof.
 
    Section 8.2. Optional Prepayments with Make-Whole Amount.  The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, any Series of the Notes, in an amount not less than 5%
of the aggregate principal amount of the Notes of such Series then outstanding
in the case of a partial prepayment (but if in the case of a partial prepayment,
then against each Note of such Series in proportion to the aggregate principal
amount of such Series to be prepaid), at 100% of the principal amount so
prepaid, together with interest accrued thereon to the date of such prepayment,
and the Make-Whole Amount determined for the prepayment date with respect to
such principal amount.  The Company will give each holder of Notes of such
Series written notice of each optional prepayment under this Section 8.2 not
less than 30 days and not more than 60 days prior to the date fixed for such
prepayment.  Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of each Series of Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.4), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation.  Two Business Days prior to such prepayment,
the Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.
 
    Section 8.3.[Reserved].
 
    Section 8.4. Allocation of Partial Prepayments.  In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes of a Series to be prepaid shall be allocated pro rata among all holders of
Notes of such Series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.  
 
    Section 8.5. Maturity; Surrender, Etc;.  In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
 
 
-16-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    Section 8.6. Purchase of Notes.  The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of a Series of the Notes in accordance with the terms of this Agreement and the
Notes.  The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment or prepayment of Notes pursuant to any
provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.
 
    Section 8.7. Make-Whole Amount.  The term “Make-Whole Amount” means, with
respect to any Note, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note over the amount of such Called Principal; provided that the
Make-Whole Amount may in no event be less than zero.  For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:
 
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
 
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes of such Series is payable)
equal to the Reinvestment Yield with respect to such Called Principal.
 
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% (50 basis points) over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded on
the run U.S. Treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation), the Treasury
Constant Maturity Series Yields reported, for the latest day for which such
yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.  In the case of each
determination under clause (i) or clause (ii), as the case may be, of the
preceding paragraph, such implied yield will be determined, if necessary, by
(a) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the applicable U.S. Treasury security with the maturity closest to
and greater than such Remaining Average Life and (2) the applicable U.S.
Treasury security with the maturity closest to and less than such Remaining
Average Life.  The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.
 
 
-17-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes of such Series, then the amount
of the next succeeding scheduled interest payment will be reduced by the amount
of interest accrued to such Settlement Date and required to be paid on such
Settlement Date pursuant to Section 8.2 or 12.1.
 
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
 
Section 9.
Affirmative Covenants.

 
    The Company covenants that so long as any of the Notes are outstanding:
 
    Section 9.1. Compliance with Law.  The Company will, and will cause each of
its Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA Patriot Act and Environmental Laws, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
 
-18-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    Section 9.2. Insurance.  The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
 
    Section 9.3. Maintenance of Properties.  The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times; provided that this
Section 9.3 shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
    Section 9.4. Payment of Taxes and Claims.  The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary;
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (a) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (b) the nonpayment of all such taxes,
assessments, charges, levies and claims in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
 
    Section 9.5. Legal Existence, Etc.  Subject to Section 10.2, the Company
will at all times preserve and keep in full force and effect its legal
existence.  The Company will at all times preserve and keep in full force and
effect the legal existence of each of its Subsidiaries (unless merged into the
Company or a Wholly-owned Subsidiary) and all rights and franchises of the
Company and its Subsidiaries unless, in the good faith judgment of the Company,
the termination of or failure to preserve and keep in full force and effect such
legal existence, right or franchise could not, individually or in the aggregate,
have a Material Adverse Effect.
 
    Section 9.6. Notes to Rank Pari Passu.  The Notes and all other obligations
under this Agreement of the Company are and at all times shall rank at least
pari passu in right of payment with all other present and future unsecured Debt
(actual or contingent) of the Company which is not expressed to be subordinate
or junior in rank to any other unsecured Debt of the Company.
 
 
-19-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    Section 9.7. Books and Records.  The Company will, and will cause each of
its Subsidiaries to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Company, or such Subsidiary, as the
case may be.
 
    Section 9.8. Public Service Commission Filing.  The Company will, within 30
days of the date of the Closing, submit, with a copy to the holders of the Notes
or their counsel, a “compliance filing” to the Public Service Commission of the
State of New York as required by the order of Public Service Commission which
authorized the issuance of the Notes.
 
Section 10.
Negative Covenants.

 
    The Company covenants that so long as any of the Notes are outstanding:
 
    Section 10.1. Negative Pledge.  The Company shall not create, assume, incur
or suffer to be created, assumed or incurred or to exist any mortgage, lien,
pledge, charge or encumbrance of any kind (other than Excepted Encumbrances)
upon any property of any character of the Company (other than Excepted
Property), whether owned at the date hereof or hereafter acquired, to secure
indebtedness without making effective provision whereby the Notes of all series
shall be directly secured equally and ratably with the indebtedness secured by
such mortgage, lien, pledge, charge or encumbrance; provided, however, that this
restriction shall not be applicable to nor prevent:
 
        (a)the pledging by the Company of any assets as security for the payment
of any tax, assessment or other similar charge demanded of the company by any
governmental authority or public body so long as the Company in good faith
contests its liability to pay the same, or as security to be deposited with any
governmental authority or public body for any purpose at any time required by
law or governmental regulation as a condition to the transaction of any business
or the exercise of any franchise, grant, privilege, license, or right; 
 
        (b)the pledging by the Company of any assets for the purposes of
securing a stay or discharge or for any other purpose in the course of any legal
proceeding in which the Company is a party;
 
        (c)any mortgage, lien, pledge, charge or encumbrance on any asset in
favor of the United States of America, any state, or any department, agency,
instrumentality, or political subdivision of any such jurisdiction, securing
Industrial Revenue bonds, the interest on which is exempt from federal income
tax under Section 103 of the Internal Revenue Code if such bonds shall be issued
for the purpose of financing the construction or improvement of such asset;
 
        (d)mortgages, liens, pledges, charges or encumbrances arising in the
ordinary course of its business which (i) do not secure indebtedness, (ii) do
not secure any obligation in an amount exceeding $25,000,000 and (iii) do not in
the aggregate materially detract from the value of its assets or materially
impair the use thereof in the operation of its business;
 
 
-20-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
        (e)making good faith deposits in connection with tenders, contracts or
leases to which the Company is a party; or
 
        (f)the pledging by the Company of any assets in connection with the
incurrence of indebtedness (under circumstances not otherwise excepted from the
operation of this Section) in aggregate principal amount not exceeding 5% of the
Company’s Net Tangible Utility Assets at any time outstanding.
 
    Any instrument creating a lien in favor of the holders of the Notes pursuant
to the requirements of this Section shall contain reasonable and customary
provisions for the enforcement of such lien and for the release of, or
substitution for, the property subjected to such lien.  Such lien shall be
evidenced by an appropriate instrument or instruments, in form and substance
reasonably satisfactory to the holders of the Notes, executed and delivered to
the holders of the Notes (or to the extent legally necessary, to a trustee).  
 
    Section 10.2. Company May Consolidate, Etc., Only on Certain Terms.  The
Company shall not consolidate with or merge into any other corporation or
corporations or convey, transfer or lease its properties and assets
substantially as an entirety to any Person or Persons, unless
 
        (a)the corporation or corporations formed by such consolidation or into
which the Company is merged or the Person or Persons which acquire by conveyance
or transfer, or which lease, the properties and assets of the Company
substantially as an entirety shall be a Person or Persons organized and existing
under the laws of the United States of America, any State thereof or the
District of Columbia, and the due and punctual payment of the principal of and
premium, if any, and interest, if, any, on all outstanding Notes and the
performance of every covenant of this Indenture on the part of the Company to be
performed or observed are expressly assumed in writing by such Person and such
Person shall furnish to the holders of the Notes an opinion of counsel
satisfactory to the Required Holders to the effect that the instrument of
assumption has been duly authorized, executed and delivered and constitutes the
legal, valid and binding contract and agreement of such Person enforceable in
accordance with its terms, except as enforcement of such terms may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles;
 
        (b)immediately after giving effect to such transaction and treating any
indebtedness for borrowed money which becomes an obligation of the Company as a
result of such transaction as having been incurred by the Company at the time of
such transaction, no Event of Default, and no event which, after notice or lapse
of time or both, would become an Event of Default, shall have occurred and be
continuing.
 
Upon any consolidation by the Company with or merger by the Company into any
other corporation or corporations or any conveyance, transfer or lease of the
properties and assets of the Company substantially as an entirety in accordance
with Section 10.2, the successor corporation or corporations formed by such
consolidation or into which the Company is merged or the Person or Persons to
which such conveyance, transfer or lease is made shall succeed to, and be
substituted for, and may exercise every right and power of, the Company under
this Agreement with the same effect as if such successor Person or Persons had
been named as the company herein, and thereafter, except in the case of a lease,
the predecessor Person or Persons shall be relieved of all obligations and
covenants under this Agreement and the Notes outstanding hereunder.
 
 
-21-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    Section 10.3. Terrorism Sanctions Regulations.  The Company will not and
will not permit any Subsidiary to (a) become a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or (b) engage
in any dealings or transactions with any such Person.
 
Section 11.
Events of Default.

 
    An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:
 
        (a)the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note for more than three Business Days after the same
becomes due and payable, whether at maturity or at a date fixed for prepayment
or by declaration or otherwise; or
 
        (b)the Company defaults in the payment of any interest on any Note for
more than 60 days after the same becomes due and payable; or
 
        (c)the Company defaults in the performance of or compliance with any
term contained herein (other than those referred to in Sections 11(a) and (b))
and such default is not remedied within 60 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(c)); or
        
        (d)any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made and
the fact, circumstance or condition that is the subject of such representation
or warranty is not made true and correct within 60 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such representation or
warranty being false or incorrect and (ii) the Company receiving written notice
of such representation or warranty being false or incorrect from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or
 
 
-22-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
        (e)(i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Debt that is outstanding in an aggregate
principal amount of at least $15,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Debt in an
aggregate outstanding principal amount of at least $15,000,000 or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Debt has become,
or has been declared, due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Debt to convert such Debt into equity
interests), the Company or any Subsidiary has become obligated to purchase or
repay Debt before its regular maturity or before its regularly scheduled dates
of payment in an aggregate outstanding principal amount of at least $15,000,000;
provided, however, that notwithstanding anything contained in clause (iii)
hereof, an obligation of the Company to mandatorily purchase or redeem any of
its Debt evidenced by the Pollution Control Bonds in connection with a change in
the interest rate mode applicable to such bonds and a subsequent failure to
remarket such bonds shall not constitute a Default or Event of Default;
provided, further, that a failure of the Company to so purchase or redeem any of
such Debt pursuant to such obligation shall constitute an Event of Default under
clause (i) hereof; or
 
        (f)the Company or any Subsidiary (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
        (g)a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 90 days.
 
 
-23-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
Section 12.
Remedies on Default, Etc.

 
    Section 12.1. Acceleration.  (a) If an Event of Default with respect to the
Company described in Section 11(f) or (g) (other than an Event of Default
described in clause (i) of Section 11(f) or described in clause (vi) of
Section 11(f) by virtue of the fact that such clause encompasses clause (i) of
Section 11(f)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
 
        (b)If any other Event of Default has occurred and is continuing, any
holder or holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
 
        (c)If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
 
    Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
 
    Section 12.2. Other Remedies.  If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.
 
    Section 12.3. Rescission.  At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the holders of more than 50%
in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate for such Series, (b) neither the Company nor any other Person shall have
paid any amounts which have become due solely by reason of such declaration,
(c) all Events of Default and Defaults, other than non-payment of amounts that
have become due solely by reason of such declaration, have been cured or have
been waived pursuant to Section 17, and (d) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to the Notes.  No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.
 
 
-24-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    Section 12.4. No Waivers or Election of Remedies, Expenses, Etc.  No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement or by any Note upon any holder thereof shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.  Without
limiting the obligations of the Company under Section 15, the Company will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.
 
Section 13.
Registration; Exchange; Substitution of Notes.

 
    Section 13.1. Registration of Notes.  The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes.  The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
 
    Section 13.2. Transfer and Exchange of Notes.  Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)) for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
of the same Series and in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note.  Each such new Note shall be payable
to such Person as such holder may request and shall be substantially in the form
of Exhibit 1-A or Exhibit 1-B, as the case may be.  Each such new Note shall be
dated and bear interest from the date to which interest shall have been paid on
the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon.  The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes.  Notes shall not be transferred in denominations of
less than $200,000; provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes of a Series, one Note of
such Series may be in a denomination of less than $200,000.  Any transferee, by
its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.  
 
 
-25-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    Section 13.3. Replacement of Notes.  Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
 
        (a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
 
        (b)in the case of mutilation, upon surrender and cancellation thereof,
 
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same Series and dated
and bearing interest from the date to which interest shall have been paid on
such lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
 
Section 14.
Payments on Notes.

 
Section 14.1. Place of Payment.  Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in Poughkeepsie, New York at the principal office of the Company
in such jurisdiction.  The Company may at any time, by notice to each holder of
a Note, change the place of payment of the Notes so long as such place of
payment shall be either the principal office of the Company in such jurisdiction
or the principal office of a bank or trust company in such jurisdiction.
 
Section 14.2. Home Office Payment.  So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1.  Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes of the same Series pursuant to
Section 13.2.  The Company will afford the benefits of this Section 14.2 to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this
Section 14.2.
 
 
-26-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
Section 15.
Expenses, Etc.

 
    Section 15.1. Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement or the Notes (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement or the Notes, or by reason of being a holder of
any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes, and (c) the costs and
expenses incurred in connection with the initial filing of this Agreement and
all related documents and financial information, with the SVO, provided that
such costs and expenses under this clause (c) shall not exceed $3,000.  The
Company will pay, and will save each Purchaser and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses, if any, of
brokers and finders (other than those, if any, retained by a Purchaser or other
holder in connection with its purchase of the Notes).
 
    Section 15.2. Survival.  The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.
 
Section 16.
Survival of Representations and Warranties; Entire Agreement .

 
    All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any Note or portion thereof or interest therein and the
payment of any Note, and may be relied upon by any subsequent holder of a Note,
regardless of any investigation made at any time by or on behalf of such
Purchaser or any other holder of a Note.  All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement.  Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
 
 
-27-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
Section 17.
Amendment and Waiver.

 
    Section 17.1. Requirements.  This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of the holder of each Note at the time outstanding
affected thereby, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Make-Whole Amount on, the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Section 8, 11(a), 11(b), 12, 17 or 20.
 
    Section 17.2. Solicitation of Holders of Notes.
 
        (a)Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount or Series of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
 
        (b)Payment.  The Company will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.
 
    Section 17.3. Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon.  No course of dealing between the
Company and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note.  As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.
 
 
-28-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    Section 17.4. Notes Held by Company, Etc.  Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.
 
Section 18.
Notices.

 
    All notices and communications provided for hereunder shall (except as
otherwise provided in Section 7 with respect to Electronic Delivery) be in
writing and sent (a) by telefacsimile if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid).  Any such notice must be sent:
 
      (i)  if to any Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in Schedule A or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
 
      (ii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
 
      (iii)if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, or at such other
address as the Company shall have specified to the holder of each Note in
writing.
 
Notices under this Section 18 will be deemed given only when actually received.
 
Section 19.
Reproduction of Documents.

 
    This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at a Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any Purchaser, may be reproduced by such
Purchaser by any photographic, photostatic, electronic, digital or other similar
process and such Purchaser may destroy any original document so reproduced.  The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in
evidence.  This Section 19 shall not prohibit the Company or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.
 
 
-29-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
Section 20.
Confidential Information.

 
    For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified in writing when received by
such Purchaser as being confidential information of the Company or such
Subsidiary; provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by the Company or
any Subsidiary or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available.  Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser; provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(v) any Person from which it offers to purchase any security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (vi) any federal
or state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement.  Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement.  On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.
 
 
-30-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
Section 21.
Substitution of Purchaser.

 
    Each Purchaser shall have the right to substitute any one of its Affiliates
as the purchaser of the Notes that it has agreed to purchase hereunder, by
written notice to the Company, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in
Section 6.  Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21) shall be deemed to refer to such
Affiliate in lieu of such original Purchaser.  In the event that such Affiliate
is so substituted as a Purchaser hereunder and such Affiliate thereafter
transfers to such original Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Company of notice of such transfer, any reference
to such Affiliate as a “Purchaser” in this Agreement (other than in this
Section 21) shall no longer be deemed to refer to such Affiliate, but shall
refer to such original Purchaser, and such original Purchaser shall again have
all the rights of an original holder of the Notes under this Agreement.
 
Section 22.
Miscellaneous.

 
    Section 22.1. Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
 
    Section 22.2. Payments Due on Non-Business Days.  Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.5 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
 
    Section 22.3. Accounting Terms.  All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP.  Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP and (ii) all financial statements shall be prepared in accordance with
GAAP.
 
    Section 22.4. Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
 
 
-31-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    Section 22.5. Construction, Etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
 
    For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
    Section 22.6. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
 
    Section 22.7. Governing Law.  This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
 
    Section 22.8. Jurisdiction and Process; Waiver of Jury Trial.  (a)  The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes.  To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
 
        (b)The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said
Section.  The Company agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
        (c)Nothing in this Section 22.8 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
 
 
-32-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
        (d)The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Agreement, the Notes or any other document executed
in connection herewith or therewith.
 
*     *     *     *     *
 
 
-33-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
    If you are in agreement with the foregoing, please sign the form of
agreement on a counterpart of this Agreement and return it to the Company,
whereupon this Agreement shall become a binding agreement between you and the
Company.



  Very truly yours,           CENTRAL HUDSON GAS & ELECTRIC CORPORATION        
         
 
By:
/s/ Christopher M. Capone       Christopher M. Capone        Its: Executive Vice
President and Chief Financial Officer          

 
 
-34-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 


This Agreement is hereby accepted and agreed to as of the date thereof.
 

  THRIVENT FINANCIAL FOR LUTHERANS                
 
By:
/s/ Patricia Eitrheim       Name: Patricia Eitrheim        Title:   Director   

 
 
-35-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
This Agreement is hereby accepted and agreed to as of the date thereof.
 

  MODERN WOODMEN OF AMERICA                
 
By:
/s/ Nick S. Coin       Name: Nick S. Coin       Title:   Treasurer & Investment
Manager  

 
 
-36-

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
This Agreement is hereby accepted and agreed to as of the date thereof.
 

  GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY                
 
By:
/s/ Eve Hampton       Name: Eve Hampton       Title:   Vice President,
Investments                  

 
By:
/s/ James Lowery       Name: James Lowery       Title:   Assistant Vice
President, Investments  



 
-37-

--------------------------------------------------------------------------------

 
 
Information Relating to Purchasers


Name and Address of Purchaser
Principal Amount and Series of Notes to be Purchased





Thrivent Financial for Lutherans
625 Fourth Avenue South
Minneapolis, Minnesota  55415
Attention:  Investment Division-Private Placements
Fax Number:  (612) 844-4027
Series B
$5,000,000
$5,000,000
$5,000,000
$5,000,000
$4,000,000

 
Payments
 
All payments of principal, premium or interest on the account of the Notes shall
be made by bank wire transfer (in immediately available funds) to:


ABA #011000028
State Street Bank & Trust Co.
DDA # A/C — 6813-049-1
Fund Number:  NCE1
Fund Name:  Thrivent Financial for Lutherans


All payments must include the following information:  security description,
private placement number, reference purpose of payment and interest and/or
principal breakdown
Notices
 
All notices and communications to be addressed as first provided above, except
notices with respect to payment and written confirmation of each such payment,
to be addressed:


Thrivent Financial for Lutherans
625 Fourth Avenue South
Minneapolis, Minnesota  55415
Investment Division-Private Placements
Attention:  Alan D. Onstad
Fax:  (612) 844-4027
 
 
SCHEDULE A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
with a copy to:


Thrivent Accounts
State Street Kansas City
801 Pennsylvania
Kansas City, Missouri  64105
Attention:  Brian Kershner
Fax:  (816) 691-3610
 
Name of Nominee in which Notes are to be issued:  Swanbird & Co.
 
Taxpayer I.D. Number for Swanbird & Co.:  04-3475606
 
Taxpayer I.D. Number for Thrivent Financial for Lutherans:  39-0123480


 
Instructions for Delivery of Notes:  


DTC/New York Window
55 Water Street
Plaza Level – 3rd Floor
New York, New York  10041
Attention:  Robert Mendez
Account:  State Street
Fund Name:  Thrivent Financial for Lutherans
Fund Number:  NCE1
Nominee Name:  Swanbird & Co.
Nominee Tax ID Number:  04-3475606


With a copy to the Thrivent Financial in-house attorney, Marlene Nogle.
 
 
A-2

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT


Name and Address of Purchaser
Principal Amount and Series of Notes to be Purchased
 
Modern Woodmen of America
1701 First Avenue
Rock Island, Illinois  61201
Attention:  Investment Department
investments@modern-woodmen.org
Fax:  (309) 793-5574
Series A
$8,000,000
 

Payments
 
All payments on account of the Notes held by such purchaser shall be made by
wire transfer of immediately available funds (identifying each payment as
“Central Hudson Gas & Electric Corporation, 4.30% Senior Notes, Series A, due
September 21, 2020, PPN: 153609 B@0 principal, premium or interest”) for credit
to:


The Northern Trust Company
50 South LaSalle Street
Chicago, IL  60675
ABA No. 071-000-152
Account Name:  Modern Woodmen of America
Account No. 84352


Each such wire transfer shall set forth the name of the Company, the full title
(including the applicable coupon rate and final maturity date) of the Notes, a
reference to PPN: 153609 B@0 and the due date and application (as among
principal, premium and interest) of the payment being made.
Notices
 
Notices relating to payments and written confirmation of each such payment
should be sent to:


Modern Woodmen of America
1701 First Avenue
Rock Island, IL  61201
Attention:  Investment Accounting Department
Fax:  (309) 793-5688
 
All other notices and communications to be addressed as first provided above.
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number:  36-1493430
 
 
A-3

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT

 
Instructions for Delivery of Notes:  
 
          Douglas A. Pannier
          Modern Woodmen of America
         1701 First Avenue
         Rock Island, IL 61201
 
 
A-4

--------------------------------------------------------------------------------

 
 

CENTRAL HUDSON GAS & ELECTRIC CORPORATION NOTE PURCHASE AGREEMENT


 
Name and Address of Purchaser
Principal Amount and Series of Notes to be Purchased
 



Great-West Life & Annuity Insurance Company
8515 East Orchard Road, 3T2
Greenwood Village, Colorado  80111
Attention:  Investments Division
Series A
$8,000,000
 

Payments
 
All payments on account of the Notes held by such purchaser shall be made by
wire transfer of immediately available funds (identifying each payment as
“Central Hudson Gas & Electric Corporation, 4.30% Senior Notes, Series A, due
September 21, 2020, PPN: 153609 B@0 principal, premium or interest”) for credit
to:


The Bank of New York
ABA #021-000-018
BNF Account No.:  IOC566
Further Credit to:  Great-West Life/Acct No. 640935
 
 

 Reference:   1)security description (including PPN)    2)allocation of payment
between principal and interest    3)confirmation of principal balance

  
Notices
All notices and communications, including notices relating to payments and
written confirmation of each such payment, should be sent to:


Great-West Life & Annuity Insurance Company
8515 East Orchard Road, 3T2
Greenwood Village, Colorado  80111   
Attention:  Investments Division
Fax:  (303) 737-6193
 
Name of Nominee in which Notes are to be issued:  None
 
Taxpayer I.D. Number:  84-0467907
Notes should be delivered to:


The Bank of New York
3rd Floor, Window A
One Wall Street
New York, NY  10286
Attn:  Receive/Deliver Dept (Great-West Life/Acct No. 640935)
 
 
A-5

--------------------------------------------------------------------------------

 


Defined Terms
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity
interests.  As used in this definition, “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
 
“Agreement” or “this Agreement” is defined in Section 17.3.
 
“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079 (2001), as amended.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.
 
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
 
“CH Energy” means CH Energy Group, Inc., a New York corporation.
 
“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” means Central Hudson Gas & Electric Corporation, a New York
corporation or any successor that becomes such in the manner prescribed in
Section 10.2.
 
“Confidential Information” is defined in Section 20.
 
 
SCHEDULE B
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 
 
“Debt” with respect to any Person means, at any time, without duplication,
 
    (a)its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;
 
    (b)its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable and guarantees of accounts payable
arising in the ordinary course of business but including all liabilities created
or arising under any conditional sale or other title retention agreement with
respect to any such property);
 
    (c)(i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases and (ii) all liabilities which would appear on
its balance sheet in accordance with GAAP in respect of Synthetic Leases
assuming such Synthetic Leases were accounted for as Capital Leases;
 
    (d)all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities); and
 
    (e)any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (d) hereof (giving effect to any
exclusions expressly set forth in any such clause).  
 
Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” means, with respect to any Series of Notes, that rate of interest
that is the greater of (i) 2% per annum above the rate of interest stated in
clause (a) of the first paragraph of the Notes of such Series or (ii) 2% over
the rate of interest publicly announced by Citibank, N.A. in New York, New York
as its “base” or “prime” rate.
 
“Disclosure Documents” is defined in Section 5.3.
 
“Electronic Delivery” is defined in Section 7.1(a).
 
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
 
 
B-2

--------------------------------------------------------------------------------

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
 
“Event of Default” is defined in Section 11.
 
“Excepted Encumbrances” means as of any particular time any of the following:
 
        (i)liens for taxes, assessments or governmental charges not delinquent
and liens for workmen’s compensation awards and similar obligations not
delinquent and liens for taxes, assessments or governmental charges delinquent
but the validity of which is being contested at the time by the Company in good
faith by appropriate proceedings;
 
        (ii)any liens securing indebtedness neither assumed nor guaranteed by
the Company nor on which it customarily pays interest, existing in or relating
to real estate acquired by the Company for transmission, distribution or
right-of-way purposes, or in connection with its usual operations;
 
       (iii)easements, rights of way, restrictions, exceptions or reservations
in or affecting any property of the Company created for the purpose of roads,
railroads, railroadside tracks, electric lines, pipe lines, sewers, water and
gas transmission and distribution mains, conduits, transmission, distribution or
communication lines or for the joint or common use of real property and
equipment and other like purposes, water rights of the state of New York or
others, building and use restrictions and defects and irregularities of title
to, or leases of, any property of the Company which do not materially impair the
use of such property as an entirety in the operation of the business of the
Company;
 
        (iv)undetermined liens and charges incidental to current construction,
including mechanics’, laborers’, materialmen’s and similar liens not delinquent;
 
        (v)any obligations or duties affecting the property of the Company to
any municipality or public authority with respect to any franchise, grant,
license, permit or certificate;
 
        (vi)rights reserved to or vested in any municipality or public authority
to control or regulate any property of the Company or to use such property in a
manner which does not materially impair the use of such property for the
purposes for which it is held by the Company;
 
       (vii)any irregularities in or deficiencies of title to any rights of way
for transmission or distribution lines, poles, wires or other conductors, or
transmission or distribution mains or pipes and/or appurtenances to any thereto
or other improvements thereon and to any real estate used or to be used
primarily for right of way purposes, which do not materially affect the use of
such property by the Company in the normal course of its business;
 
       (viii)purchase money mortgages, liens, pledges or security interests
(which term for purposes of this subsection (viii) shall include conditional
sale agreements or other title retention agreements) upon or in property
acquired after the date of this Agreement (provided that the same is created
concurrently with or within 90 days after the acquisition of such property by
the Company), or mortgages, liens, pledges or security interests existing in
such property at the time of acquisition thereof, provided that no such
mortgage, lien, pledge or security interest extends or shall extend to or cover
any property of the Company other than the property then being acquired and
fixed improvements then or thereafter erected thereon;
 
 
B-3

--------------------------------------------------------------------------------

 
 
        (ix)leases made, or existing on property acquired, in the ordinary
course of business;
 
        (x)[Reserved];
 
       (xi)any mortgage, lien, pledge, charge or encumbrance on any asset of any
corporation existing at the time such corporation is merged or consolidated with
or into the Company and not created in’ contemplation of such event;
 
       (xii)any mortgage, lien, pledge, charge or encumbrance existing on any
asset prior to the acquisition thereof by the Company and not created in
contemplation of such acquisition; and
 
      (xiii)any mortgage, lien, pledge, charge or encumbrance arising out of the
refinancing, extension, renewal or refunding of any indebtedness secured by any
mortgage, lien, pledge, change or encumbrance permitted by any of the foregoing
clauses (viii), (x), (xi) and (xii) of this definition, provided that such
indebtedness is not increased and is not secured by any additional assets.
 
“Excepted Property” means (a) cash, bonds, stocks, obligations and other
securities (including without limitation, securities issued by subsidiaries of
the Company); (b) chooses in action, accounts receivable, unbilled revenues,
judgments and other evidences of indebtedness and contracts, leases and
operating agreements; (c) stock in trade, merchandise, equipment, apparatus,
materials or supplies and other personal property manufactured or acquired for
the purpose of sale and/or resale in the usual course of business or consumable
in the operation of any of the properties of the Company or held for the purpose
of repairing or replacing (in whole or in part) any rolling stock, buses, motor
coaches, trucks, automobiles or other vehicles or aircraft; (d) timber, gas,
fuel oil, electric energy, minerals (including without limitation developed and
undeveloped natural gas reserves and natural gas in underground storage or
otherwise), mineral rights and royalties; (e) materials or products generated,
manufactured, stored, produced or purchased by the Company for sale,
distribution, or use in the ordinary course of its business; (f) office
furniture and equipment, tools, rolling stock, buses, motor coaches, trucks and
automobiles and other vehicles and aircraft; and (g) the Company’s franchise to
be a corporation.
 
 
B-4

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.
 
“Form 10-K” is defined in Section 7.1(b).
 
“Form 10-Q” is defined in Section 7.1(a).
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America (including IFRS if so in effect at the time
of determination).
 
“Governmental Authority” means
 
    (a)the government of
 
    (i)the United States of America or any State or other political subdivision
thereof, or
 
   (ii)any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
 
    (b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:
 
    (a)to purchase such Debt or obligation or any property constituting security
therefor;
 
    (b)to advance or supply funds (i) for the purchase or payment of such Debt
or obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;
 
 
B-5

--------------------------------------------------------------------------------

 
 
    (c)to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Debt or obligation of the ability of
any other Person to make payment of the Debt or obligation; or
 
    (d)otherwise to assure the owner of such Debt or obligation against loss in
respect thereof;
 
provided, that, for the avoidance of doubt, a “Guaranty” shall not include any
obligations of an entity to guaranty obligations of its subsidiary if such
subsidiary’s obligations do not themselves constitute “Debt” of such
subsidiary.  In any computation of the Debt or other liabilities of the obligor
under any Guaranty, the Debt or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
 
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
any other substances, including all substances listed in or regulated in any
Environmental Law that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, regulated, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“IAS” means International Accounting Standards as promulgated by the
International Accounting Standards Board.
 
“IFRS” means international accounting standards promulgated by the IAS and
approved by the SEC.
 
“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding (together with one or more of its affiliates) more than
$2,000,000 of the aggregate principal amount of the Notes then outstanding,
(c) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
 
“Make-Whole Amount” is defined in Section 8.7.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
 
 
B-6

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, or (c) the validity
or enforceability of this Agreement or the Notes.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
 
“Net Tangible Utility Assets” means the Company’s total utility assets, net of
accumulated depreciation and excluding any intangible assets and any property
and plant held by the Company but not used in utility service.
 
“Notes” is defined in Section 1.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
 
“Pollution Control Bonds” means tax exempt pollution control refunding revenue
bonds in an aggregate principal amount not exceeding $115,850,000 issued on
behalf of the Company through the New York State Energy Research and Development
Authority pursuant to that certain Trust Indenture between the New York State
Energy Research and Development Authority and United States Trust Company of New
York, as trustee, dated as of August 1, 1999 as in effect on the date of the
Closing.
 
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
 
B-7

--------------------------------------------------------------------------------

 
 
“PTE” is defined in Section 6.2(a).
 
“Purchaser” is defined in the first paragraph of this Agreement.
 
“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.
 
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
 
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
 
“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
 
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
 
“Securities” or “Security” shall have the same meaning as in Section 2(1) of the
Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
 
“Series” means any one of or any combination of Series A Notes and Series B
Notes.
 
“Series A Notes” is defined in Section 1 of this Agreement.
 
“Series B Notes” is defined in Section 1 of this Agreement.
 
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.
 
 
B-8

--------------------------------------------------------------------------------

 
 
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
 
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
 
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-owned Subsidiaries at such time.
 
 
B-9

--------------------------------------------------------------------------------

 
 
 
Disclosure Materials


None.
 
 
SCHEDULE 5.3
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 
 

 
Affiliates and Officers of the Company


Subsidiaries:
None


Board of Directors of the Company:
Steven V. Lant, Chairman of the Board
James P. Laurito
Joseph J. DeVirgilio
Christopher M. Capone


Senior Officers of the Company:
 

 Steven V. Lant  Chairman of the Board and Chief Executive Officer  James P.
Laurito  President  Joseph J. DeVirgilio  Executive Vice President Corporate
Services & Administration  Christopher M. Capone  Executive Vice President and
Chief Financial Officer

 
The directors and senior officers of the Company may be deemed to be Affiliates
of the Company under applicable rules of the Securities and Exchange
Commission.  The Company is not aware of any other Affiliates of the Company.
 
 
SCHEDULE 5.4
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 
 
Financial Statements
 
  1.
Consolidated financial statements of Central Hudson Gas & Electric Corporation
for the year ended December 31, 2009 (as set forth in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2009).

 
  2.
Quarterly financial statements of Central Hudson Gas & Electric Corporation for
the quarter ended March 31, 2010 (as set forth in the Company’s Quarterly Report
on Form 10-Q for the quarter ended March 31, 2010).

 
  3.
Quarterly financial statements of Central Hudson Gas & Electric Corporation for
the quarter ended June 30, 2010 (as set forth in the Company’s Quarterly Report
on Form 10-Q for the quarter ended June 30, 2010).

 
 
SCHEDULE 5.5
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 
 
Existing Debt


1.Central Hudson Gas & Electric Corporation


Promissory Notes
 
Maturity Date
 
Amount Outstanding
March 31, 2009
(In Thousands)
 
2003 Series D (4.33%)(d)
 
Sep. 23, 2010
  $ 24,000  
2002 Series D (6.64%)(d)
 
Mar. 28, 2012
    36,000  
2008 Series F (6.854%) (b)
 
Nov. 01, 2013
    30,000  
2004 Series D (4.73%)(d)
 
Feb. 27, 2014
    7,000  
2004 Series E (4.80%)(e)
 
Nov. 05, 2014
    7,000  
2007 Series F (6.028%)(b)
 
Sep. 01, 2017
    33,000  
2004 Series E (5.05%)(e)
 
Nov. 04, 2019
    27,000  
1999 Series A (5.45%)(a)
 
Aug. 01, 2027
    33,400  
1999 Series C (a)(c)
 
Aug. 01, 2028
    41,150  
1999 Series D (a)(c)
 
Aug. 01, 2028
    41,000  
1998 Series A (6.50%)(a)
 
Dec. 01, 2028
    16,700  
2006 Series E (5.76%)(e)
 
Nov. 17, 2031
    27,000  
1999 Series B (a)(c)
 
July 01, 2034
    33,700  
2005 Series E (5.84%)(e)
 
Dec. 05, 2035
    24,000  
2007 Series F (5.804%)(b)
 
Mar. 23, 2037
    33,000  
2007 Series F (5.80%)(b)
 
Oct. 01, 2039
    24,000  

 

   
(a)
Promissory Notes issued in connection with the sale by NYSERDA of tax-exempt
pollution control revenue bonds.
(b)
Issued under Central Hudson’s medium-term note program.
(c)
Variable rate notes.
(d)
Issued pursuant to a 2001 PSC Order approving the issuance by Central Hudson
prior to June 30, 2004, of up to $100 million of unsecured medium-term notes.
(e)
Issued pursuant to a 2004 PSC Order approving the issuance by Central Hudson
prior to December 31, 2006, of up to $85 million of unsecured medium-term notes.

 
 
SCHEDULE 5.15
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 
 
1.Central Hudson Gas & Electric Corporation (cont.)


Debt
 
Obligee
 
Amount Outstanding
June 30, 2010
(In Thousands)
$125 million Revolving Credit Agreement
 
JPMorgan Chase Bank, N.A., HSBC Bank USA, N.A., Keybank National Association
 
$3,000

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
Existing Debt as of Closing
 
 
 
ANNEX A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 

 
Form of Series A Note
 
Central Hudson Gas & Electric Corporation
 
4.30% Senior Notes, Series A, due September 21, 2020
 
 
 

 No. _________  Date    $____________  PPN 153609 B@0

                    
For Value Received, the undersigned, Central Hudson Gas & Electric Corporation
(herein called the “Company”), a corporation organized and existing under the
laws of the State of New York, hereby promises to pay to [________________], or
registered assigns, the principal sum of [________________] Dollars (or so much
thereof as shall not have been prepaid) on September 21, 2020, with interest
(computed on the basis of a 360-day year of twelve 30-day months) on the unpaid
balance hereof at the rate of (a) 4.30% per annum from the date hereof, payable
semiannually, on the 21st day of March and September in each year, commencing
with the March 21 or September 21 next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 6.30% or (ii) 2% over the rate of interest publicly announced by Citibank,
N.A. from time to time in New York, New York as its “base” or “prime” rate
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of the Company or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
 
This Note is one of a Series of Senior Notes, Series A (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of August 6,
2010 (as from time to time amended or supplemented, the “Note Purchase
Agreement”), among the Company and the Purchasers named therein and is entitled
to the benefits thereof.  Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
 
EXHIBIT 1-A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 
 
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit application of the laws of a jurisdiction other than such
State.
 



  CENTRAL HUDSON GAS & ELECTRIC CORPORATION                
 
By:
        [Title]

 
 
E-1-A-2

--------------------------------------------------------------------------------

 
 
Form of Series B Note
 
Central Hudson Gas & Electric Corporation
 
5.64% Senior Notes, Series B, due September 21, 2040
 

 

 No. _________  Date    $____________  PPN 153609 B#8

               
 
For Value Received, the undersigned, Central Hudson Gas & Electric Corporation
(herein called the “Company”), a corporation organized and existing under the
laws of the State of New York, hereby promises to pay to [________________], or
registered assigns, the principal sum of [________________] Dollars (or so much
thereof as shall not have been prepaid) on September 21, 2040, with interest
(computed on the basis of a 360-day year of twelve 30-day months) on the unpaid
balance hereof at the rate of (a) 5.64% per annum from the date hereof, payable
semiannually, on the 21st day of March and September in each year, commencing
with the March 21 or September 21 next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 7.64% or (ii) 2% over the rate of interest publicly announced by Citibank,
N.A. from time to time in New York, New York as its “base” or “prime” rate
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of the Company or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
 
This Note is one of a Series of Senior Notes, Series B (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of August 6,
2010 (as from time to time amended or supplemented, the “Note Purchase
Agreement”), among the Company and the Purchasers named therein and is entitled
to the benefits thereof.  Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
 
EXHIBIT 1-B
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 
 
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit application of the laws of a jurisdiction other than such
State.



  CENTRAL HUDSON GAS & ELECTRIC CORPORATION                
 
By:
        [Title]

 
 
 
E-1-B-2

--------------------------------------------------------------------------------

 
 
 
Form of Opinion of Special Counsel
 
to the Company
 
The closing opinion of Thompson Hine LLP, counsel for the Company, which is
called for by Section 4.4(a) of the Note Purchase Agreement, shall be dated the
date of the Closing and addressed to the Purchasers, shall be satisfactory in
scope and form to the Purchasers and shall be to the effect that:
 
1.The Company is a corporation, duly incorporated, validly existing and in good
standing under the laws of the State of New York, has the corporate power and
authority to execute and perform the Note Purchase Agreement and to issue the
Notes and is duly licensed or qualified, and is in good standing, as a foreign
corporation in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing would not, individually or in the aggregate, reasonably be
expected to have Material Adverse Effect.
 
2.The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of the Company, has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms.
 
3.The Notes have been duly authorized by all necessary corporate action on the
part of the Company, have been duly executed and delivered by the Company and
constitute legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms.
 
4.No approval, consent or withholding of objection on the part of, or filing,
registration or qualification with, any governmental body of the State of New
York or the United States of America is necessary in connection with the
execution, delivery and performance of the Note Purchase Agreement or the Notes,
except as may be required under the blue sky laws of the State of New York (as
to which we express no opinion).
 
5.The issuance and sale of the Notes and the execution, delivery and performance
by the Company of the Note Purchase Agreement do not conflict with or result in
any breach of any of the provisions of or constitute a default under or result
in the creation or imposition of any Lien upon any of the property of the
Company pursuant to the provisions of the Restated Certificate of Incorporation
of the Company, as amended, or the By-laws of the Company or any agreement or
instrument known to us to which the Company is a party or by which the Company
may be bound or by any laws of the State of New York or of the United States of
America.
 
6.The issuance, sale and delivery of the Notes under the circumstances
contemplated by the Note Purchase Agreement do not, under existing law, require
the registration of the Notes under the Securities Act of 1933, as amended, or
the qualification of an indenture under the Trust Indenture Act of 1939, as
amended.
 
 
EXHIBIT 4.4(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 
 
7.The issuance of the Notes and the use of the proceeds of the sale of the Notes
in accordance with the provisions of and contemplated by the Note Purchase
Agreement do not violate or conflict with Regulations T, U or X of the Board of
Governors of the Federal Reserve System.
 
8.The Company is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
 
9.To our knowledge, there is no litigation pending or threatened which
challenges the legal, valid and binding nature of any of the Notes or the Note
Purchase Agreement.
 
The opinion of Thompson Hine LLP shall cover such other matters relating to the
sale of the Notes as the Purchasers may reasonably request.  With respect to
matters of fact on which such opinion is based, such counsel shall be entitled
to rely on appropriate certificates of public officials and officers of the
Company.  The Purchasers, together with subsequent holders of the Notes, may
rely on the opinion of Thomson Hine LLP.
 
 
E-4.4(a)-2

--------------------------------------------------------------------------------

 
 
Form of Opinion of Special Counsel
to the Purchasers




[Delivered to Purchasers Only]
 
 
 
EXHIBIT 4.4(b)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 